DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
The Applicant’s argue: 
Applicant respectfully submits that it would be unreasonable to assert that these elements of amended claim 1 can be practically performed in a human's mind. In particular, amended claim 1 requires an acquisition electronic component configured to determine a location of a passive ultrasound sensor that is synchrosnized to the ultrasound imagery based on the timing information. Claim 1 further recites that the timing information is extracted from signals emitted from an ultrasound probe and comprises trigger signals corresponding to each emission of the ultrasound beams from the ultrasound probe.

In contrast to amended claim 1, the human mind is not equipped to extract trigger signals (such as line trigger signals and frame trigger signals as recited in new claim 19) corresponding to each emission of ultrasound beams from an ultrasound probe. The human mind is also not equipped to determine a location of a sensor based on such trigger signals corresponding to each emission of the ultrasound beams. Thus, claim 1 is not directed to an abstract idea…..

…..Further, as described in MPEP §2106.04(a)(2)(III)(A), in SRIInt'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019), the Federal Circuit declined to identify the collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims." In the same way, the human mind is not equipped to analyze signals emitted from an ultrasound probe and extract trigger signals corresponding to each emission of the ultrasound beams from the ultrasound probe and determine sensor locations of a tracked interventional medical device based on such trigger signals. Further, as recited in new claim 19, the human mind is not equipped to determine beam number and a first distance along the acoustic beam (as the sensor location) from such signal analysis. Further, even if a claim meets one of the categories, under the second prong of step 2A, the claim is still not directed to an abstract idea, if the abstract idea is integrated into a practical application. The subject matter of amended claim 1 is integrated into the practical application of simultaneously tracking multiple interventional medical devices in the space of an ultrasound probe by determining a location of an ultrasound sensor that is synchronized to locations of other ultrasound sensors and the ultrasound imagery of the ultrasound probe. Moreover, as described in MPEP §2106.04(d), a claim that recites an improvement in the functioning of a computer are integrated into a practical application. To this point, in SiRF Tech., Inc. v. Int'l Trade Comm 'n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), the Federal Circuit determined that the method of calculating an absolute position of a GPS receiver and estimating the distance from the GPS receiver to a plurality of satellites, was an improvement to a computer function and not directed to abstract idea. Similar to SiRF Tech., the claims herein provide an improved method of determining a location (position) of an interventional medical device that is synchronized to locations of other ultrasound sensors and the ultrasound imagery of the ultrasound probe. Accordingly, the claims recite an improvement in the functioning of a computer to determine a device position, which integrates the claims into a practical application.
	The Examiner disagrees, regarding claim 1, extract timing information can be performed by merely by analyzing peak signals in a waveform that correspond to a sensor on a interventional device with an ultrasound image of a interventional medical device. For instance, a user could look at the peaks in a waveform and look at a ultrasound image of an interventional medical device on a display and count the time between the peaks in the waveform; thereby extracting timing information from one or more signals. Furthermore, a user could look at each peak in the waveform followed by looking at the display and determine the location of the interventional medical device at the peak; thereby determining the sensor locations of a tracked interventional medical device based on the timing information. Therefore, the claim is directed to the abstract idea that can be performed by the human mind. See rejection below. 
	The Applicant’s further argue: 
Further, even if a claim meets one of the categories, under the second prong of step 2A, the claim is still not directed to an abstract idea, if the abstract idea is integrated into a practical application. The subject matter of amended claim 1 is integrated into the practical application of simultaneously tracking multiple interventional medical devices in the space of an ultrasound probe by determining a location of an ultrasound sensor that is synchronized to locations of other ultrasound sensors and the ultrasound imagery of the ultrasound probe.
	The Examiner disagrees, regarding claim 1, the claim is not integrated into practical application. Claim 1 merely requires a memory configured to store instructions, and a processor configured to execute the instructions, and can receive one or more signals, and forward timing information. Memory and a processor are merely generic computer component that do not integrate the abstract idea into practical application, see rejection below. Furthermore receiving and forward information are data gathering steps. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)).
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 and 15 recites in line 1, “A controller for simultaneously tracking multiple interventional medical devices”; however, the claim further recites in lines 15-16; “…received from the first passive ultrasound sensor on a first interventional medical device.” The body of the claim recites tracking one interventional medical device as opposed to multiple interventional medical device. For Office action purposes the claim will be interpreted as tracking one interventional medical device. Appropriate correction is required. 
Claim 1 further recites in lines 13-14, “…determine a location of a first passive ultrasound sensor that is synchronized to the ultrasound images…”, which is unclear. It is unclear whether the location is “synchronized to the ultrasound imagery” or the ultrasound sensor is “synchronized to the ultrasound imagery”. Furthermore, it is unclear if the first acquisition electronic component does the synchronizing or if the synchronizing is done prior to the first acquisition electronic component. Based on the specification in paragraph 0026 the timing information may be available for use by the first acquisition electronic component and can be used to synchronize the sensor information. Clarity is required.  
Claim 2 recites, “wherein the timing information is configured to synchronize”, which is indefinite. Timing information itself cannot perform synchronizing. It is suggested to clarify the controller is configured to use the timing information to synchronize. Appropriate correction is required.
Claim 15, recites “wherein the first acquisition electronic component is configured to determine a location of a first passive ultrasound sensor that is synchronized to the ultrasound imagery based on the imagery”. It is unclear whether the location is “synchronized to the ultrasound imagery” or the ultrasound sensor is “synchronized to the ultrasound imagery”. Furthermore, it is unclear if the first acquisition electronic component does the synchronizing or if the synchronizing is done prior to the first acquisition electronic component. Based on the specification in paragraph 0026 the timing information may be available for use by the first acquisition electronic component can be used to synchronize the sensor information. Clarity is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claims 1 and 15 recite a mental process that could be performed by the human mind that use the following limitation; “extract timing information from the one or more signals emitted from the ultrasound probe, the timing information comprising trigger signals corresponding to each emission of the ultrasound beams from the ultrasound probe; and ” The limitation given above can be performed by the human mind merely by visually looking at a wave form indicative of line triggers hitting a sensor and noting the time information at each signal peak. 
That is, other than reciting ‘a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to execute a process’ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “extracting timing information from the one or more signals emitted from the ultrasound probe” in the context of this claim encompasses the user manually matching the sensor data from different sensors received at the same time with timing information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1 and 15 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “receive one or more signals emitted from an ultrasound probe and reflective of timing when the ultrasound probe transmits ultrasound beams to generate ultrasound imagery”; as well as “forwarding timing information….configured to determine a location… that is synchronized to the ultrasound imagery based on the timing information and sensor position data received from the first passive ultrasound sensor on a first interventional medical device.”, which are all types of data gathering and would be necessary for all uses of the judicial exception while “a memory configured to store instructions; and a processor configured to  execute the instructions, and, when executed by the processor, the instructions cause the controller to” and “a first acquisition electronic component” and  “wherein the first acquisition electronic component”, and which amount to generic computer components and mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)). In addition, “the first acquisition electronic component configured to determine the location...” is not considered an additional element since it appears as in an intended use limitation and is not positively recited. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states in paragraph 0076; “Being able to locate the implantable and guide a device to remove the implantable to the right location may provide a major improvement over current practice”. Ultimately, the Applicant’s describe improvement in the process of locating or guiding implantable devices, but this is not an improvement in the function of a computer or other technology (such as ultrasound imaging or sensing) (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B, 
Claims 1 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a memory that stores instructions; and a processor configured to execute the instructions, and, when executed by the processor, the instructions cause the controller to” and “first acquisition electronic component, wherein the first acquisition electronic component,” amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the three references below supports such a determination: 
Jain et al (US 20160367322) (0007;” position of a sensor mounted on an instrument to determine an arrival time; computing at least one of: a location of the sensor using a transmission time from the probe and a receive time at the sensor”; as well as 0024; “an algorithm will compute the time when the individual beams were sent out, the time when the signal was received at the needle or instrument”; 0024; “In addition to the PVDF strip, a passive acoustic sensor or sensors are provided on the needle or instrument. The sensor could be made of lead zirconium titanate (PZT) or piezoelectric polymer or any other piezoelectric material. As the unknown US probe fires its beams, a control box (or computer) will receive the signals from both the sensor on the device and from the PVDF strip on the probe. Together, an algorithm will compute the time when the individual beams were sent out, the time when the signal was received at the needle or instrument, and hence the 3D location of the needle or instrument. To mark the location of the needle in the image”; as well as 0039; “Referring to Fig. 3, a frame rate T of the imaging probe needs to be estimated. In one embodiment, this is done by listening to a received signal for a relatively long time Test (e.g., a quarter of a second, to record, e.g., 10 frames at 40 Hz) and analyzing the signal for its dominant period, i.e., by Fourier analysis. A received trace 202 is depicted in FIG. 3. On the trace 202, individual impulses 204 correspond to different beams hitting the sensor (120 on the device 102) (the amplitude varies as beams get closer and then farther from the sensor 120). The pattern is then repeated several times as several identical frames are acquired in continuous sequence. The trace 202 received by the sensor (120) during a time Test can be used to estimate the frame rate T of the system. Once this is done, the receiver system analyzes traces of a length Tdetect (T<Tdetect<2T ideally).”).
Kwiat (US 2013/0317347) (0004; “Tracking of the 3D position and spatial inclination of an instrument through combined ultrasound (US) time of flight (TOF) and time-stamping is also known”). 
Chen et al (US 2020/0397400) (0001; “Time-of-flight measurements provide the axial/radial distance of the passive ultrasound sensor from the imaging array, while amplitude measurements and knowledge of the beam firing sequence provide the lateral/angular position of the passive ultrasound sensor”; 0005; “a response to the tracking beams received over the period of time from a first sensor fixed on the interventional medical device during the period of time relative to a fixed location on the interventional medical device during the period of time.”) 
Electronically receiving measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  
 (See MPEP 2106.05(d) II. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (utilizing an intermediary computer component to forward information).
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. It is noted that the dependent claims do not add significantly more to the limitations of claims 1 and 15 and further do not recite significantly more or integrate the Mental Processes into practical application. 

Dependent claims
Claims 2, 3, 7, and 16 recite limitations that further define the uses/available for use of the timing information. Specifically, Claim 2 and 16 was amended to include another forwarding limitation which is treated similarly to the forwarding limitation in claim 1. For instance, claim 2 and 16 recite forwarding timing information which are a type of data gathering and would be necessary for all uses of the judicial exception and determined to be well-understood, routine, conventional activity in the field. In addition, Claim 3 recites additional computer elements and data gathering steps, but does not integrate into a practical application or amount to significantly more for the same reasons provided in claim 1.

Claims 4, and 9-10 further define the forwarding and receiving of the timing information and synchronizing it with generic computer components which is indicative of the concepts practically performable in the human mind (using metrics to assign scores, a non-uniform rate of acquiring data, comparing data). Even when viewed as a whole in combination with the independent claim 1, the timing fails to add significantly more to the abstract idea.

Claims 5 and 11, further limit the intended use of the timing information. However, synchronizing timing information with generic computer components is indicative of the concepts practically performable in the human mind (using metrics to assign scores, a non-uniform rate of acquiring data, comparing data). Even when viewed as a whole in combination with the independent claim 1, forwarding image data fails to add significantly more to the abstract idea.

Claims 6, 8, and 12-14 add additional elements such as the different sensors, different interventional medical devices, signal path, and adding a identifier specific to the interventional medical devices configured to correspond to sensor information. The generic computer components to carry out the sensor information are merely used as a tool to carry out data acquisition. Even when viewed as a whole in combination with the independent claim 1, the sensor information fails to add significantly more to the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7, and 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al (US 20160367322) (hereinafter Jain).
	Claim 1: Jain discloses, A controller (console 112) for simultaneously tracking multiple interventional medical devices, comprising: 
a memory configured to store instructions (memory 116; 0026; “digital signal processor (“DSP”) hardware, read-only memory (“ROM”) for storing software, random access memory (“RAM”), non-volatile storage, etc.”; 0029; “Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications.”)); and 
a processor configured to execute the instructions, and, when executed by the processor, the instructions cause the controller to (0029; “Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications.”)
receive one or more signals emitted from an ultrasound probe (Abstract; “A medical instrument (102) includes a sensor (120) configured to respond to the ultrasonic energy received from the probe.”) and reflective of timing when the ultrasound probe transmits ultrasound beams to generate ultrasound imagery (0024; “ As the unknown US probe fires its beams, a control box (or computer) will receive the signals from both the sensor on the device and from the PVDF strip on the probe. Together, an algorithm will compute the time when the individual beams were sent out, the time when the signal was received at the needle or instrument, and hence the 3D location of the needle or instrument.”); 
extract timing information from the one or more signals emitted from the ultrasound probe, the timing information comprising trigger signals corresponding to each emission of the ultrasound beams from the ultrasound probe (0024; “ As the unknown US probe fires its beams, a control box (or computer) will receive the signals from both the sensor on the device and from the PVDF strip on the probe. Together, an algorithm will compute the time when the individual beams were sent out, the time when the signal was received at the needle or instrument, and hence the 3D location of the needle or instrument.”); and 
forward the timing information to a first acquisition electronic component, wherein the first acquisition electronic component is configured to determine a location of a first passive ultrasound sensor that is synchronized to the ultrasound imagery based on the timing information and sensor position data received from the first passive ultrasound sensor on a first interventional medical device (The processor 114 shown in figure 1 is shown to forward information to other components such as the control module, refer to paragraph 0057; “the workstation 112 can compute the depth of the sensor 120 by using the time when the acoustic pulse was transmitted at the probe (signal-A peak) and when the US-pulse was received at the instrument 102 (signal-B peak), multiplied by the average speed of sound in tissue (e.g., 1540 m/s). Additionally, since the first beam of the frame is known from the continuous signal-A trace, the workstation 112 can also compute the beam-number on which the sensor 120 lies. Together, the above steps provide the accurate position of the sensor 120 and/or needle-tip in the US image. This can be overlaid on top of a US image 302 for accurate visualization as shown in image 303.”; as well as 0066; “This may include synchronizing the traces with the frame rate in block 510. In block 512, computing at least one of: a location of the sensor using a transmission time from the probe and a receive time at the sensor, and a beam number on which the location of the sensor lies to determine the position of the sensor.”. The following claim limitation, “forwarding the timing information to a first acquisition electronic component, wherein the first acquisition electronic component is configured to determine a location of a first passive ultrasound sensor that is synchronized to the ultrasound imagery based on the timing information and sensor position data received from the first passive ultrasound sensor on a first interventional medical device, only requires that the processor needs to be capable of forwarding to the first acquisition electronic component. The first acquisition electronic component itself is not a structural element of claim 1.  

	Claim 7: Jain further discloses, wherein the timing information corresponds to timing of an individual ultrasound image of the ultrasound imagery acquired by the ultrasound probe (0007; “A method for determining a position of an instrument includes estimating a frame rate of an imaging probe; dividing up an image into individual beams to establish a location of an individual beam in the image; analyzing traces to find a temporal maximum which best matches a position of a sensor mounted on an instrument to determine an arrival time; computing at least one of: a location of the sensor using a transmission time from the probe and a receive time at the sensor, and a beam number on which the location of the sensor lies to determine the position of the sensor; and overlaying an indicator on the image to visually indicate the location of the instrument.”). 

	Claim 13: Jain further discloses, when executed by the processor the instructions further cause the controller to forward an identifier specific to the first interventional medical device to the first acquisition electronic component (detection events are seen as identifiers specific to the sensor on the first interventional medical device, refer to paragraph 0006; “analyzing traces within a detection window to find a temporal maximum which best matches a position of a sensor mounted on an instrument to determine an arrival time; injecting an acoustic feedback signal into the imaging probe using a transducer on the imaging probe to simulate an echo back from the sensor mounted on the instrument; and displaying the echo in an image to identify the position of the instrument.”)

Allowable Subject Matter
Claims 17-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Although not argued, Claim 17 is not rejected under 101. Claim 17 requires particular machinery. In particular the judicial exception is applied with, or by the use of, a particular machine (MPEP 2106.05(b)). In claim 17, the “first  interventional medical device”, the “second interventional medical device”, the “ultrasound probe”, the two acquisition electronic components, and the “display” amount to a particular machinery.  Therefore, the judicial exception is integrated into a practical application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al (US 20160367322) (hereinafter Jain)
Claim 15: Jain discloses, a method for simultaneously tracking…comprising the receiving and extracting steps claims but fails to disclose forwarding to a first acquisition electronic component configured as claimed. Jain fails to disclose, the first acquisition electronic component required by the claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./
Examiner, Art Unit 3793                                 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791